655 S.E.2d 840 (2007)
In re M.M., Minor Child.
appealed by Father.
No. 476P07.
Supreme Court of North Carolina.
December 6, 2007.
Christy E. Wilhelm, for Father.
Elizabeth Boone, for Iredell County DSS.
Holly Groce, Attorney Advocate, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 27th day of September 2007 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."